Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
Claims 1-20 this application(‘525) is patentably indistinct from claims 1-20 of Application No. 17/855,537. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of co-pending Application No. 17/855, 537 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3,5-21 of co-pending Application No. 16/221,436 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because The claims are broader, that is current application (‘537”) claim 1 is broader in scope as allowed claim 1 in reference application incorporates claim 4.
US 17/855,525
Claims  
1. An apparatus, comprising: a digitally controlled oscillator (DCO) comprising: an inductor coupled in series with a first capacitor; a second capacitor coupled in parallel with the series-coupled inductor and first capacitor; a first inverter coupled in parallel with the second capacitor; a second inverter coupled back-to-back to the first inverter; and a digital-to-analog-converter (DAC) to vary a capacitance of the first capacitor.  
2. The apparatus according to claim 1, wherein the DAC varies a capacitance of the first capacitor in response to a first set of bits.  
3. The apparatus according to claim 2, wherein the DAC varies a capacitance of the second capacitor in response to a second set of bits.  
4. The apparatus according to claim 3, wherein a capacitance value of the first capacitor and a capacitance value of the second capacitor are overlapping.  
5. The apparatus according to claim 4, wherein capacitance value of the first capacitor and the capacitance value of the second capacitor are non-radix 2.  
6. The apparatus according to claim 1, wherein series-coupled inductor and first capacitor comprise an effective inductance.  
7. The apparatus according to claim 6, wherein the effective inductance and the second capacitor form an inductor-capacitor (LC) tank.  
8. The apparatus according to claim 7, wherein the LC tank and the first and second inverters form an oscillator having an oscillation frequency.  
9. The apparatus according to claim 1, wherein the DCO has an oscillation frequency that depends on a capacitance value of the first capacitor.  
10. The apparatus according to claim 9, wherein the oscillation frequency further depends on a capacitance value of the second capacitor.  
11. An apparatus, comprising: a digitally controlled oscillator (DCO) comprising: a first capacitor having first and second terminals; a first inductor having first and second terminals, wherein the first terminal is dotted and is coupled to the first terminal of the first capacitor; a second inductor having first and second terminals, wherein the first terminal is dotted and is coupled to the second terminal of the first capacitor; and a set of capacitors coupled in a H-configuration, wherein a first terminal of the r- configuration is coupled to the second terminal of the first inductor, and the second terminal of the H-configuration is coupled to the second terminal of the second inductor.  
12. The apparatus according to claim 11, wherein the DCO further comprises: a first inverter coupled in parallel with the capacitor; and a second inverter coupled back-to-back to the first inverter.  
13. The apparatus according to claim 12, wherein the DCO further comprises a digital-to-analog converter (DAC) to vary a capacitance of the first capacitor in response to a first set of bits.  
14. The apparatus according to claim 13, wherein the DAC further varies a capacitance of the set of capacitors in response to a second set of bits.  
15. The apparatus according to claim 11, wherein the set of capacitors comprises a set of three capacitors.  
16. An apparatus, comprising: a digitally controlled oscillator (DCO) comprising: a first capacitor having first and second terminals; a first inductor having first and second terminals, wherein the first terminal is dotted and is coupled to the first terminal of the first capacitor; a second inductor having first and second terminals, wherein the first terminal is dotted, and wherein the second terminal is coupled to the second terminal of the first capacitor; and a set of capacitors coupled in a fl-configuration, wherein a first terminal of the fl-configuration is coupled to the second terminal of the first inductor, and the second terminal of the fl-configuration is coupled to the first terminal of the second inductor.  
17. The apparatus according to claim 16, wherein the DCO further comprises: a first inverter coupled in parallel with the capacitor; and a second inverter coupled back-to-back to the first inverter.  
18. The apparatus according to claim 17, wherein the DCO further comprises a digital-to-analog converter (DAC) to vary a capacitance of the first capacitor in response to a first set of bits.  
19. The apparatus according to claim 18, wherein the DAC further varies a capacitance of the set of capacitors in response to a second set of bits.  
20. The apparatus according to claim 16, wherein the set of capacitors comprises a set of three capacitors.  

US (ref) 16/221.436
1. (previously presented) An apparatus, comprising: a digitally controlled oscillator (DCO) comprising: an inductor coupled in series with a first capacitor; a second capacitor coupled in parallel with the series-coupled inductor and first capacitor, wherein a capacitance value of the first capacitor and a capacitance value of the second capacitor are overlapping; a first inverter coupled in parallel with the second capacitor; a second inverter coupled back-to-back to the first inverter; and a digital-to-analog-converter (DAC) to vary a capacitance of the first capacitor.  
2. (previously presented) The apparatus according to claim 1, wherein the DAC varies a capacitance of the first capacitor in response to a first set of bits.  
3. (previously presented) The apparatus according to claim 2, wherein the DAC varies a capacitance of the second capacitor in response to a second set of bits.  
4. (canceled)  
5. (previously presented) The apparatus according to claim 1, wherein capacitance value of the first capacitor and the capacitance value of the second capacitor are non-radix 2.  
6. (previously presented) The apparatus according to claim 1, wherein series-coupled inductor and first capacitor comprise an effective inductance.  
7. (previously presented) The apparatus according to claim 6, wherein the effective inductance and the second capacitor form an inductor-capacitor (LC) tank.  
8. (previously presented) The apparatus according to claim 7, wherein the LC tank and the first and second inverters form an oscillator having an oscillation frequency.  
9. (previously presented) The apparatus according to claim 1, wherein the DCO has an oscillation frequency that depends on a capacitance value of the first capacitor.  
10. (previously presented) The apparatus according to claim 9, wherein the oscillation frequency further depends on a capacitance value of the second capacitor.  
11. (previously presented) An apparatus, comprising: a digitally controlled oscillator (DCO) comprising: a first capacitor having first and second terminals; a first inductor having first and second terminals, wherein the first terminal is dotted and is coupled to the first terminal of the first capacitor; a second inductor having first and second terminals, wherein the first terminal is dotted and is coupled to the second terminal of the first capacitor; and a set of capacitors coupled in a H-configuration, wherein a first terminal of the r- configuration is coupled to the second terminal of the first inductor, and the second terminal of the H-configuration is coupled to the second terminal of the second inductor.  
12. (previously presented) The apparatus according to claim 11, wherein the DCO further comprises: a first inverter coupled in parallel with the first capacitor; and a second inverter coupled back-to-back to the first inverter.  
13. (previously presented) The apparatus according to claim 12, wherein the DCO further comprises a digital-to-analog converter (DAC) to vary a capacitance of the first capacitor in response to a first set of bits.  
14. (previously presented) The apparatus according to claim 13, wherein the DAC further varies a capacitance of the set of capacitors in response to a second set of bits.  
15. (previously presented) The apparatus according to claim 11, wherein the set of capacitors comprises a set of three capacitors.  
16. (previously presented) An apparatus, comprising: a digitally controlled oscillator (DCO) comprising: a first capacitor having first and second terminals; a first inductor having first and second terminals, wherein the first terminal is dotted and is coupled to the first terminal of the first capacitor; a second inductor having first and second terminals, wherein the first terminal is dotted, and wherein the second terminal is coupled to the second terminal of the first capacitor; and a set of capacitors coupled in a fl-configuration, wherein a first terminal of the l- configuration is coupled to the second terminal of the first inductor, and the second terminal of the fl-configuration is coupled to the first terminal of the second inductor.  
17. (previously presented) The apparatus according to claim 16, wherein the DCO further comprises: a first inverter coupled in parallel with the first capacitor; and a second inverter coupled back-to-back to the first inverter.  
18. (previously presented) The apparatus according to claim 17, wherein the DCO further comprises a digital-to-analog converter (DAC) to vary a capacitance of the first capacitor in response to a first set of bits.  
19. (previously presented) The apparatus according to claim 18, wherein the DAC further varies a capacitance of the set of capacitors in response to a second set of bits.  
20. (previously presented) The apparatus according to claim 16, wherein the set of capacitors comprises a set of three capacitors.  
21. (previously presented) The apparatus according to claim 1, wherein the DAC varies a capacitance of the second capacitor in response to a second set of bits.  



This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2,3,6, 9 and 10  is is/are rejected under 35 U.S.C. 103 as being unpatentable over Caviglia et al et al (US 9071193) in view of Gabara  (US 2007/0018739) and Kitamura et al(US 6,909,596) .
The reference to Caviglia et al  et al shows the general concept for a DCO with inductor(s) coupled in series with first caps in series. A second capacitor(labeled  2nd capacitance) is shown coupled in parallel with series coupled LC circuit. The LC tank formed by way of (1st capacitance) capacitors with inductor allow for a DCO oscillation frequency (Re claim 9/10)with the digital type caps(see figs 2,3,4).

    PNG
    media_image1.png
    907
    812
    media_image1.png
    Greyscale


Re claim 6: the series LC tank comprise an effective inductance.


    PNG
    media_image2.png
    927
    797
    media_image2.png
    Greyscale


The reference above to Caviglia et al does not show an equivalent gain cell including the use of inverters coupled in back to back configuration and in parallel to the LC tank for gain. The reference below to Gabara is relied on to show that these are equivalent circuit constructs for differential type LC oscillators: 
    PNG
    media_image3.png
    772
    965
    media_image3.png
    Greyscale

The Gabara  reference shows below the various transistor gain cells and equivalent inverter gain cells as desired across the LC tank. A simple matter of design consideration for MOS, BJT or inverters use. 
Re claims 2,  3: As shown in figures 2,3,4 of Caviglia et al, the capacitors are digitally controlled by bits. 
The use of a DAC is not required for analog control of the first capacitance in  Caviglia et al reference, however, it is a conventional in the prior art and allows for a functional equivalent control of capacitance, albeit, not as efficient. A simple matter of design consideration. The reference below to Kitamura et al is relied on to show an example of such.

    PNG
    media_image4.png
    930
    709
    media_image4.png
    Greyscale



As shown in the Kitamura et al reference, the use of a DAC to allow for capacitance tuning is conventional and is a simple matter of design consideration, for example, based on fine tuning v coarse tuning requirements.
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the Caviglia et al DCO oscillator may be enhanced by way of equivalents, such as the inverter gain cell and DAC use, where the DAC may be used to allow for fine tuning control as shown by Kitamura et al and the inverters shown in Gabara,  as equivalents to the transistor gain cell configurations, as a simple matter of design consideration and equivalent functionality.

==============================================================================
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef  can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        RT/DT